375 F.2d 776
JAMES TALCOTT, INC., Petitioner,v.Honorable Frank M. SCARLETT, Judge, United States District Court for the Southern District of Georgia, Savannah, Georgia, Respondent.
No. 24334.
United States Court of Appeals Fifth Circuit.
April 17, 1967.

Petition for Writ of Mandamus from United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
Joseph M. Oliver, Savannah, Ga., Francis J. Ryan, Jr., New York City, for petitioner.
John R. Calhoun, Savannah, Ga., for respondent.
Before TUTTLE, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM:


1
It appearing in this application for writ of mandamus that the respondent, Honorable Frank M. Scarlett, has entered an order for a new trial on a ground which was not urged by the losing party in the litigation in the trial court, but on a ground that a careful study of the record clearly indicates warranted the grant of new trial, and the grant or denial of a petition for extraordinary writ of mandamus being addressed to the discretion of this court, we conclude that the application should and the same is hereby


2
Denied.